           Case 1:21-cr-00132-AKH Document 72 Filed 08/20/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES,                                                  :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
              -against-
                                                                 :   21 Cr. 132 (AKH)
                                                                 :
                                                                 :
 JUAN CORDERO et al.,                                            :
                                                                 :
                                          Defendant(s).          :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The status conference, currently scheduled for August 24, 2021, is hereby

adjourned until September 13, 2021 at 9:00 a.m.. Time is excluded through September 13, 2021,

in the interest of justice. The status conference will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than September 7, 2021, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           August 20, 2021                     ________/s/ Alvin K. Hellerstein____________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
